Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-34 are currently pending and have been examined.
Claims 1-14 have been canceled.
Claims 15-34 are rejected.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the effective filing date for the instant application is 23 December 2016 claiming benefit to EP16206707.8.

Objections and Formal Matters
Claims:
Claims 17, 27, and 33 are objected to because of the following informality:
a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, a predefined criterion is improper series grammar and should read “a usual dose time, a dose time window, a predefined recommendation message, a time of a dose helper request, and a predefined criterion” (claim 17 lines 6-7; claim 27 lines 5-6; claim 33 lines 1-2).
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 15-34 are drawn to a manufacture or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 15 recites a data management unit for supporting health control in part performing the steps of stor[ing] predefined primary information and predefined secondary information assigned to the predefined primary information, send[ing] the predefined primary information and the predefined secondary information to the display, and display[ing] the predefined primary information and the predefined secondary information on one screen. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people also note the October 2019 Update: Subject Matter Eligibility  on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 25 recites a medical device for supporting health control in part performing the steps of stor[ing] predefined primary information and predefined secondary information assigned to the predefined primary information, send[ing] the predefined primary information and the predefined 
Independent claim 32 recites a method for operating a data management unit for supporting health control in part performing the steps of storing predefined primary information and at least one predefined secondary information assigned to the predefined primary information; sending the predefined primary information and the at least one predefined secondary information to a display; and displaying the predefined primary information and the at least one predefined secondary information on one screen. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people also note the October 2019 Update: Subject Matter Eligibility  on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 15, 25, and 32 recite a [data management unit with a] processor with a display and data storage. The specification provides generic exemplary structure examples for the processor with a display and data storage. The use of a processor with a display and data storage, in this case to perform operations for supporting health control on a computer, only recites the processor with a display and storage as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 15, 25, and 32 recite a [data management unit with a] processor with a display and data storage.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 16, 18-23, 26, 28-31, and 34 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the dependent claims only serve to further limit or specify the features of  independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. Therefore, these dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 12 and 25, individually or in combination, does not impose any meaningful limits on practicing the abstract 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 17 and 27 recite, in part, determin[ing] an absolute time of receiving a dose helper request received, stor[ing] a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, a predefined criterion, provid[ing] a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value, initiat[ing] storing the absolute time of the dose helper request when the absolute time is outside the dose time window around the usual dose time, execut[ing] the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and initiate[ing] sending a recommendation message for change of at least one of the usual dose time and the dose time window when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion. 
Claim 24 recites, in part, wherein the display[ing] a predefined definition screen when at a first time the fasting tag is to be assigned to the new data based on the data received, wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user. 
These steps of claims 17, 27, and 24 amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or 
The use of a processor with a display, data input unit, storage, and clock unit, in this case to perform operations for supporting health control on a computer, only recites the processor with a display, data input unit, storage, and clock unit as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Additionally, each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception.

Claims 15-34 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 15, 25, and 32 rejected under 35 U.S.C. 102(a)(1) as being precluded by Teucher et al. (US Patent Application No. 2015/0161339)[hereinafter Teucher]. 

Claim 15 is rejected because the Teucher prior art teaches on all elements of the claim:
a data management unit for supporting health control, the unit comprising is taught in the Technical Field in ¶ 0002 (teaching on a medical device unit for supporting health control);
a processor; a display connected to the processor and adapted to display received messages; and a data storage connected to the processor is taught in the Detailed Description in ¶ 0100-103 (teaching on a processor containing a display enabled to display messages and a data storage);
wherein the data storage is adapted to store predefined primary information and predefined secondary information assigned to the predefined primary information is taught in the Detailed Description in ¶ 0101, ¶ 0139, ¶ 0143, ¶ 0129, ¶ 0135 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes predefined primary information and predefined secondary information provided by the health care provider); -AND-
wherein the processor is further adapted to send the predefined primary information and the predefined secondary information to the display, and wherein the display is adapted to display the predefined primary information and the predefined secondary information on one screen is taught in the Detailed Description in ¶ 0139, ¶ 0154-155, and in the Summary in ¶ 0048-49 (teaching on displaying the primary and secondary parameters to the healthcare provider for confirmation on a single display).
Claim 25 is rejected because the Teucher prior art teaches on all elements of the claim:
a medical device comprising is taught in the Technical Field in ¶ 0002 (teaching on a medical device unit for supporting health control);
a data management unit that includes a processor, a display connected to the processor, and a data storage connected to the processor is taught in the Detailed Description in ¶ 0100-103 (teaching on a processor containing a display enabled to display messages and a data storage);
wherein the data storage is adapted to store predefined primary information and predefined secondary information assigned to the predefined primary information is taught in the Detailed Description in ¶ 0101, ¶ 0139, ¶ 0143, ¶ 0129, ¶ 0135 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes predefined primary information and predefined secondary information provided by the health care provider); -AND-
wherein the processor is further adapted to send the predefined primary information and the predefined secondary information to the display, and wherein the display is adapted to display the predefined primary information and the predefined secondary information on one screen is taught in the Detailed Description in ¶ 0139, ¶ 0154-155, and in the Summary in ¶ 0048-49 (teaching on displaying the primary and secondary parameters to the healthcare provider for confirmation on a single display).
Claim 32 is rejected because the Teucher prior art teaches on all elements of the claim:
a method for operating a data management unit for supporting health control, the method comprising is taught in the Technical Field in ¶ 0002 (teaching on a medical device unit for supporting health control);
storing, by a data storage, predefined primary information and at least one predefined secondary information assigned to the predefined primary information is taught in the Detailed Description in ¶ 0100-103 (teaching on a processor containing a display enabled to display messages and a data storage);
sending, by a processor, the predefined primary information and the at least one predefined secondary information to a display, the processor being connected to the data storage and the display; and is taught in the Detailed Description in ¶ 0101, ¶ 0139, ¶ 0143, ¶ 0129, ¶ 0135 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes predefined primary information and predefined secondary information provided by the health care provider); -AND-
displaying the predefined primary information and the at least one predefined secondary information on one screen of the display is taught in the Detailed Description in ¶ 0139, ¶ 0154-155, and in the Summary in ¶ 0048-49 (teaching on displaying the primary and secondary parameters to the healthcare provider for confirmation on a single display).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17-20, 22-24, 27-30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Teucher et al. (US Patent Application No. 2015/0161339)[hereinafter Teucher] in view of Sanofi-Aventis Deutschland GmbH 65929 Frankfurt am Main (DE) (EP Patent Application No. 2851821)[hereinafter Sanofi-Aventis].
As per claim 17, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 15. Teucher also discloses the following: 
the data management unit according to claim 15, wherein the data management unit further comprises: a data input unit adapted to input data or requests and connected to the processor; and is taught in the Detailed Description in ¶ 0095 and ¶ 0100 (teaching on a data input receiver connected to the determining unit in the processor);
a clock unit is taught in the Summary in ¶ 0058, in the Detailed Description in ¶ 0100, and ¶ 0155 (teaching on a independent clock unit connected to a processor);
wherein the clock unit is connected to the processor is taught in the Summary in ¶ 0058, in the Detailed Description in ¶ 0100, and ¶ 0155 (teaching on an independent clock unit connected to a processor);
wherein the data storage is adapted to store a usual dose time is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0143 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to usual dose time);
a predefined recommendation message
a time of a dose helper request is taught in the Detailed Description in ¶ 0125-126 (teaching on utilizing the helper request time necessarily by triggering a message that the request is outside the dose time window);
wherein the processor is adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament is taught in the Background in ¶ 0011, in the Summary in ¶ 0020, and in the Detailed Description in ¶ 0100 (teaching on a processor with computer executable code for a dose helper function providing a titration method for a predefined medicament);
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value is taught in the Background in ¶ 0011 and in the Summary in ¶ 0020 (teaching on the titration method determining then recommending a medicament dose value or its corrective amount);
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and is taught in the Detailed Description in ¶ 0125-126 (teaching on only providing the dose helper functionality when the request is within the dose time window around the usual dose time); -AND-
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time ... to the display is taught in the Detailed Description in ¶ 0125-126 (teaching on sending the recommendation message for the dosage change to the device display).
Teucher fails to teach the following limitation of claim 17. Sanofi-Aventis, however, does teach the following: 
adapted to determine an absolute time of receiving a dose helper request received by the data input is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved timestamp of a new measurement value (wherein the primary reference would initiate the dose helper request));
a time of a dose helper request is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved timestamp of a new measurement value (wherein the primary reference would initiate the dose helper request));
a predefined criterion is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved predefined criterion (here - the number of consecutive recent measurement values));
wherein the processor is further adapted to initiate storing the absolute time of the dose helper request when the absolute time is outside the dose time window around the usual dose time is taught in the Description in ¶ 0021 (teaching on at least storing the measurement time stamp (wherein the primary reference would initiate the dose helper request) when the time stamp is outside the dose time window);
and the dose time window to the display  is taught in the Description in ¶ 0018 (teaching on displaying the dose time window on the display device); -AND-
when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion is taught in the Description in ¶ 0021 (teaching on adapting the system when a predefined criterion is met related to the measurement time (here - the number of consecutive recent measurement values)).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with time window and measurement time relation of Sanofi-Aventis with because the current measure and recommended 
As per claim 18, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 17. Teucher fails to teach the following; Sanofi-Aventis, however, does disclose:
the data management unit according to claim 17, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage is taught in the Description in ¶ 0021 (teaching on adapting the system when a predefined criterion is met related to the measurement time, wherein the number of consecutive recent measurement values within a time period cap is met).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with the maximum read times within a time window control of Sanofi-Aventis because “the advantage that a too frequent (unintended) change of the time range for tagging preselection is avoided” (Sanofi-Aventis in the Description in ¶ 0022). 
As per claim 19, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 17. Teucher also discloses the following: 
the data management unit according to claim 17, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage is taught in the 
As per claim 20, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 17. Teucher also discloses the following: 
wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window is taught in the Detailed Description in ¶ 0052 (teaching on showing a recommended change to a default value for the usual dose time or dose window).
Teucher fails to teach the following limitation of claim 20. Sanofi-Aventis, however, does teach the following: 
the data management unit according claim 17, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times); -AND-
change at least one of the usual dose time and the dose time window according to a respective calculated modified value is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with averaging the time window with current read data of Sanofi-Aventis because the adaptive control “allows adaption of the preselected tag to the user’s habits” (Sanofi-Aventis in the Description in ¶ 0020). 

the data management unit according to claim 15, wherein the processor is further adapted to assign a tag to a new data received from the data input unit or a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag, wherein the tag is assigned either automatically by the processor or based on data received by the data input unit is taught in the Detailed Description in ¶ 0161 and in the Summary in ¶ 0056 (teaching on assigning a tag to new data received from a measurement unit wherein the tag is an event type being selected from a group of tags including FBG - "fasting blood glucose" automatically or by the user input).
As per claim 23, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 22. Teucher also discloses the following: 
the data management unit according to claim 22, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window is taught in the Summary in ¶ 0056 (teaching on assigning the FBG tag when the time stamp is within the predefined fasting window).
As per claim 24, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 22. Teucher also discloses the following: 
the data management unit according to claim 22, wherein the display displays a predefined definition screen when at a first time the fasting tag is to be assigned to the new data based on the data received by the data input unit
wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user is taught in the Detailed Description in ¶ 0161 and in the Summary in ¶ 0056 (teaching on assigning the FBG tag only upon confirmation by the user input).
As per claim 27, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 25. Teucher also discloses the following: 
the device of claim 25, further comprising: a data input unit adapted to input data or requests and connected to the processor; and is taught in the Detailed Description in ¶ 0095 and ¶ 0100 (teaching on a data input receiver connected to the determining unit in the processor);
a clock unit is taught in the Summary in ¶ 0058, in the Detailed Description in ¶ 0100, and ¶ 0155 (teaching on an independent clock unit connected to a processor);
wherein the clock unit is connected to the processor is taught in the Summary in ¶ 0058, in the Detailed Description in ¶ 0100, and ¶ 0155 (teaching on an independent clock unit connected to a processor);
wherein the data storage is adapted to store a usual dose time and is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0143 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to usual dose time);
a dose time window
a predefined recommendation message is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0126 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to a predefined message structure - either a message with the determined dose suggestion or "no dose suggestion can be given to the user at this time");
a time of a dose helper request is taught in the Detailed Description in ¶ 0125-126 (teaching on utilizing the helper request time necessarily by triggering a message that the request is outside the dose time window);
wherein the processor is adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament is taught in the Background in ¶ 0011, in the Summary in ¶ 0020, and in the Detailed Description in ¶ 0100 (teaching on a processor with computer executable code for a dose helper function providing a titration method for a predefined medicament);
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value is taught in the Background in ¶ 0011 and in the Summary in ¶ 0020 (teaching on the titration method determining then recommending a medicament dose value or its corrective amount);
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and is taught in the Detailed Description in ¶ 0125-126 (teaching on only providing the dose helper functionality when the request is within the dose time window around the usual dose time); -AND-
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display 
Teucher fails to teach the following limitation of claim 27. Sanofi-Aventis, however, does teach the following: 
adapted to determine time of a dose helper request received by the data input unit is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved timestamp of a new measurement value (wherein the primary reference would initiate the dose helper request));
a time of a dose helper request is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved timestamp of a new measurement value (wherein the primary reference would initiate the dose helper request));
a predefined criterion is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved predefined criterion (here - the number of consecutive recent measurement values));
wherein the processor is further adapted to initiate storing the time of the dose helper request when the time is outside the dose time window around the usual dose time is taught in the Description in ¶ 0021 (teaching on at least storing the measurement time stamp (wherein the primary reference would initiate the dose helper request) when the time stamp is outside the dose time window);
and the dose time window to the display  is taught in the Description in ¶ 0018 (teaching on displaying the dose time window on the display device); -AND-
when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion is taught in the Description 
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with time window and measurement time relation of Sanofi-Aventis with because the current measure and recommended treatment work together to control blood glucose levels - “the monitoring of the sugar level in the blood serves a dual purpose: on the one hand it provides the patient with information about the current status of glycemic control. On the other hand can the measured values serve as information for the patient or a healthcare professional (HCP) to determine whether an adjustment in the medication, namely the amount of insulin to be taken, is indicated” (Sanofi-Aventis in the Description in ¶ 0005). 
As per claim 28, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 27. Teucher fails to teach the following; Sanofi-Aventis, however, does disclose:
the device of claim 27, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage is taught in the Description in ¶ 0021 (teaching on adapting the system when a predefined criterion is met related to the measurement time, wherein the number of consecutive recent measurement values within a time period cap is met).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with the maximum read times within a time window control of Sanofi-Aventis because “the advantage that a too frequent (unintended) change of the time range for tagging preselection is avoided” (Sanofi-Aventis in the Description in ¶ 0022). 

the device of claim 27, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage is taught in the Detailed Description in ¶ 0126 (teaching on displaying a predetermined message that dose helper is unavailable because it can only be run at the usual dose time when the current time is outside the range).
As per claim 30, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 27. Teucher also discloses the following: 
wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window according to a respective calculated modified value is taught in the Detailed Description in ¶ 0052 (teaching on showing a recommended change to a default value for the usual dose time or dose window).
Teucher fails to teach the following limitation of claim 30. Sanofi-Aventis, however, does teach the following: 
the device of claim 27, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests
change at least one of the usual dose time and the dose time window according to a respective calculated modified value is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with averaging the time window with current read data of Sanofi-Aventis because the adaptive control “allows adaption of the preselected tag to the user’s habits” (Sanofi-Aventis in the Description in ¶ 0020). 
As per claim 33, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 32. Teucher also discloses the following: 
the method of claim 32, wherein a usual dose time is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0143 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to usual dose time);
and a dose time window is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0126 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to a dose time range (treated as synonymous to window));
a predefined recommendation message
a time of a dose helper request, and is taught in the Detailed Description in ¶ 0125-126 (teaching on utilizing the helper request time necessarily by triggering a message that the request is outside the dose time window); 
providing, by the processor, a dose helper functionality comprising a titration method with regard to a predefined medicament is taught in the Background in ¶ 0011, in the Summary in ¶ 0020, and in the Detailed Description in ¶ 0100 (teaching on a processor with computer executable code for a dose helper function providing a titration method for a predefined medicament);
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value is taught in the Background in ¶ 0011 and in the Summary in ¶ 0020 (teaching on the titration method determining then recommending a medicament dose value or its corrective amount);
initiate, by the processor, storing the time of the dose helper request when the time is outside the usual dose time or outside the dose time window around the usual dose time is taught in the Detailed Description in ¶ 0125-126 (teaching on only providing the dose helper functionality when the request is within the dose time window around the usual dose time);
wherein the processor is adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time; and is taught in the Detailed Description in ¶ 0125-126 (teaching on only providing the dose helper functionality when the request is within the dose time window around the usual dose time); -AND-
initiating, by the processor, sending a recommendation message for change of at least one of the usual dose time ... to a display is taught in the Detailed Description in ¶ 0125-126 
Teucher fails to teach the following limitation of claim 33. Sanofi-Aventis, however, does teach the following: 
a time of a dose helper request, and is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved timestamp of a new measurement value (wherein the primary reference would initiate the dose helper request));
a predefined criterion are stored in the data storage, and the method further comprises is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved predefined criterion (here - the number of consecutive recent measurement values));
determining, by a clock unit, time of receiving a dose helper request received through the data input unit is taught in the Description in ¶ 0021 (teaching on at least storing the measurement time stamp (wherein the primary reference would initiate the dose helper request) when the time stamp is outside the dose time window);
and the dose time window to a display is taught in the Description in ¶ 0018 (teaching on displaying the dose time window on the display device); -AND-
when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion is taught in the Description in ¶ 0021 (teaching on adapting the system when a predefined criterion is met related to the measurement time (here - the number of consecutive recent measurement values)).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with time window and measurement time relation of Sanofi-Aventis with because the current measure and recommended treatment work together to control blood glucose levels - “the monitoring of the sugar level in the blood 
As per claim 34, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 33. Teucher also discloses the following: 
wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window is taught in the Detailed Description in ¶ 0052 (teaching on showing a recommended change to a default value for the usual dose time or dose window).
Teucher fails to teach the following limitation of claim 34. Sanofi-Aventis, however, does teach the following: 
the method of claim 33, further comprising calculating, by the processor, a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times); -AND-
change at least one of the usual dose time and the dose time window according to a respective calculated modified value is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with averaging the time window with current read data of Sanofi-Aventis because the adaptive control “allows adaption of the preselected tag to the user’s habits” (Sanofi-Aventis in the Description in ¶ 0020). 

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Teucher et al. (US Patent Application No. 2015/0161339)[hereinafter Teucher] in view of Bernini et al (US Patent App Pub No 20130198685)[hereinafter Bernini].
As per claim 16, Teucher discloses all of the limitations of claim 15. Teucher fails to teach the following; Bernini, however, does disclose:
the data management unit according to claim 15, wherein two or more secondary information is displayed on the one screen of the display, each of the two or more secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed is taught in the Detailed Description in ¶ 0020-22 (teaching on medical data display priority with regarding to user importance).
One having ordinary skill in the art at the time the invention was filed would combine the dosage helper system of Teucher and Sanofi-Aventis with the priority listing system of user information of Bernini with the motivation of providing enhanced readability of medical data to users (Bernini in the Background in ¶ 0003).
As per claim 26, Teucher discloses all of the limitations of claim 25. Teucher fails to teach the following; Bernini, however, does disclose:
the device of claim 25, wherein the display is configured to display two or more secondary information on the one screen of the display, each of the two or more secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed is taught in the Detailed Description in ¶ 0020-22 (teaching on medical data display priority with regarding to user importance).
.

Claims 21 and 31 is rejected under 35 U.S.C. 103 as being unpatentable over Teucher et al. (US Patent Application No. 2015/0161339)[hereinafter Teucher] in view of Sanofi-Aventis Deutschland GmbH 65929 Frankfurt am Main (DE) (EP Patent Application No. 2851821)[hereinafter Sanofi-Aventis] in further view of Bossi et al. (US Patent Pub No 20070185615)[hereinafter Bossi].
As per claim 21, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 17. Teucher and Sanofi-Aventis fail to teach the following; Bossi, however, does disclose:
the data management unit according to claim 17, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display is taught in the Detailed Description in ¶ 0076 (teaching on alerting a patient when a medical data point has not been received within an expected time window).
One having ordinary skill in the art at the time the invention was filed would combine the dosage helper system of Teucher and Sanofi-Aventis with the reminder message when a dosage is missed within a timeframe of Bossi with the motivation of decreasing the risk of patient-under dosing or over-dosing by missing a dosage (Bossi in the Detailed Description in ¶ 0077).
As per claim 31, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 27. Teucher and Sanofi-Aventis fail to teach the following; Bossi, however, does disclose:
the device of claim 27, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display is taught in the Detailed Description in ¶ 0076 (teaching on alerting a patient when a medical data point has not been received within an expected time window).
One having ordinary skill in the art at the time the invention was filed would combine the dosage helper system of Teucher and Sanofi-Aventis with the reminder message when a dosage is missed within a timeframe of Bossi with the motivation of decreasing the risk of patient-under dosing or over-dosing by missing a dosage (Bossi in the Detailed Description in ¶ 0077).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are provisionally rejected on the ground of nonstatutory double patenting over claims 15-25 and 34 of copending Application No. 16/471,892. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
15
a data management unit for supporting health control, the unit comprising
a data management unit for supporting health control, the unit comprising
15
15
a processor; a display connected to the processor and adapted to display received messages; and a data storage connected to the processor
a processor… a display connected to the processor and adapted to display received messages; and a data storage wherein the data storage is connected to the processor
15
15
wherein the data storage is adapted to store predefined primary information and predefined secondary information assigned to the predefined primary information
the data management unit according to claim 15, wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information
23

wherein the processor is further adapted to send the predefined primary information and the predefined secondary information to the display, and wherein the display is adapted to display the predefined primary information and the predefined secondary information on one screen
wherein the processor is further adapted to send the predefined primary information and the at least one predefined secondary information to the display wherein the predefined primary information and the at least one predefined secondary information are displayed on one screen of the display
23
16
the data management unit according to claim 15, wherein two or more secondary information is displayed on the one screen of the display, each of the two or more secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed
the data management unit according to claim 23, wherein two or more secondary information is displayed on the one screen of the display, each of the secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed
24
17
the data management unit according to claim 15, wherein the data management unit further comprises: a data input unit adapted to input data or requests and connected to the processor; and
a data input unit adapted to input data or requests and connected to the processor

15
17
a clock unit adapted to determine an absolute time of receiving a dose helper request received by the data input, wherein the clock unit is connected to the processor
a clock unit adapted to determine time of a dose helper request received by the data input unit, wherein the clock unit is connected to the processor
15
17
wherein the data storage is adapted to store a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, a predefined criterion
a data storage adapted to store a usual dose time and a dose time window, a dose time window, ... a time of a dose helper request, a time of a dose helper request,
a predefined criterion
15
17
wherein the processor is adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
a processor adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
15
17
wherein the processor is further adapted to initiate storing the absolute time of the dose helper request when the absolute time is outside the dose time window around the usual dose time
wherein the processor is adapted to initiate storing at least the time of the dose helper request when the time is outside the dose time window around the usual dose time
15
17
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and
15
17
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
15

the data management unit according to claim 17, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage
the data management unit according to claim 15, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage
16
19
the data management unit according to claim 17, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage
the data management unit according to claim 15, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage
17
20
the data management unit according claim 17, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests, wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window according to a respective calculated modified value
the data management unit according to claim 15, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window according to a respective calculated modified value
18
21
the data management unit according to claim 17, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display
the data management unit according to claim 15, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving input of the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display
19
22
the data management unit according to claim 15, wherein the processor is further adapted to assign a tag to a new data received from the data input unit or a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag, wherein the tag is assigned either automatically by the processor or based on data received by the data input unit
the data management unit according to claim 15, wherein the processor is further adapted to assign a tag to a new data received from the data input unit or from a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag wherein the tag is assigned either automatically by the processor or based on data received by the data input unit
20
23
the data management unit according to claim 22, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window
the data management unit according to claim 20, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window
21
24
the data management unit according to claim 22, wherein the display displays a predefined definition screen when at a first time the fasting tag is to be assigned to the new data based on the data received by the data input unit, wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user
the data management unit according to claim 20, wherein the display displays a predefined definition screen at a first time the fasting tag is to be assigned to a new data based on the data received by the data input wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user
22

a medical device comprising
a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for supporting health control, the operations comprising
34
25
a data management unit that includes a processor, a display connected to the processor, and a data storage connected to the processor,
a processor… a display connected to the processor and adapted to display received messages; and a data storage wherein the data storage is connected to the processor
15
25
wherein the data storage is adapted to store predefined primary information and predefined secondary information assigned to the predefined primary information
wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information
23
25
wherein the processor is further adapted to send the predefined primary information and the predefined secondary information to the display, and
wherein the processor is further adapted to send the predefined primary information and the at least one predefined secondary information to the display
23
25
wherein the display is adapted to display the predefined primary information and the predefined secondary information on one screen
wherein the predefined primary information and the at least one predefined secondary information are displayed on one screen of the display
23
26
the device of claim 25, wherein the display is configured to display two or more secondary information on the one screen of the display, each of the two or more secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed
the data management unit according to claim 23, wherein two or more secondary information is displayed on the one screen of the display, each of the secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed
24
27
the device of claim 25, further comprising: a data input unit adapted to input data or requests and connected to the processor; and
a data input unit adapted to input data or requests and connected to the processor
15
27
a clock unit adapted to determine time of receiving a dose helper request received by the data input, wherein the clock unit is connected to the processor
a clock unit adapted to determine time of a dose helper request received by the data input unit, wherein the clock unit is connected to the processor
15
27
wherein the data storage is adapted to store a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, a predefined criterion,
a data storage adapted to store a usual dose time and a dose time window, a dose time window, ... a time of a dose helper request, a time of a dose helper request,
a predefined criterion
15
27
wherein the processor is adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value,
a processor adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
15
27
wherein the processor is further adapted to initiate storing the time of the dose helper request when the time is outside the dose time window around the usual dose time,
wherein the processor is adapted to initiate storing at least the time of the dose helper request when the time is outside the dose time window around the usual dose time
15
27
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and
15

wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time ... to the display and the dose time window to the display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
15
28
the device of claim 27, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage
the data management unit according to claim 15, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage
16
29
the device of claim 27, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage
the data management unit according to claim 15, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage
17
30
the device of claim 27, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests, wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window according to a respective calculated modified value
wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window according to a respective calculated modified value
18
31
the device of claim 27, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display
the data management unit according to claim 15, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving input of the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display
19
32
a method for operating a data management unit for supporting health control, the method comprising:
a method for operating a data management unit for supporting health control, the method comprising
25
32
storing, by a data storage, predefined primary information and at least one predefined secondary information assigned to the predefined primary information;
wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information
23
32
sending, by a processor, the predefined primary information and the at least one predefined secondary information to a display, the processor being connected to the data storage and the display; and
wherein the processor is further adapted to send the predefined primary information and the at least one predefined secondary information to the display
23

displaying the predefined primary information and the at least one predefined secondary information on one screen of the display
wherein the predefined primary information and the at least one predefined secondary information are displayed on one screen of the display
23
33
the method of claim 32, wherein a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, and a predefined criterion are stored in the data storage, and the method further comprises:
a data storage adapted to store a usual dose time and a dose time window, a dose time window, ... a time of a dose helper request, a time of a dose helper request,
a predefined criterion
17
33
providing, by the processor, a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
a processor adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
15
33
determining, by a clock unit, time of receiving a dose helper request received through the data input unit
a clock unit adapted to determine time of a dose helper request received by the data input unit
15
33
initiate, by the processor, storing the time of the dose helper request when the time is outside the usual dose time or outside the dose time window around the usual dose time
wherein the processor is adapted to initiate storing at least the time of the dose helper request when the time is outside the dose time window around the usual dose time
15
33
wherein the processor is adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time; and
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and
15
33
initiating, by the processor, sending a recommendation message for change of at least one of the usual dose time and the dose time window to a display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
15
34
the method of claim 33, further comprising calculating, by the processor, a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests
the data management unit according to claim 15, … calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests
18
34
wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window
wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window
18
34
change at least one of the usual dose time and the dose time window according to a respective calculated modified value
change at least one of the usual dose time and the dose time window according to a respective calculated modified value
18



Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 05096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626